    Case 3:20-cv-03250-K Document 1 Filed 10/26/20                     Page 1 of 49 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ALBERT G. HILL, III and ERIN N. HILL                           Civil Action No. 3:20-cv-3250
                         Plaintiffs,

      vs.
      vs.


COUNTY OF DALLAS, TX; CRAIG WATKINS;
TERRI MOORE; DONNA STRITTMATTER;
STEPHANIE MARTIN; RUSSELL WILSON; LISA
BLUE; the ESTATE of ALBERT G. HILL, JR.;
MARGARET KELIHER, as Adminstrator of the
STATE OF ALBERT G. HILL, JR.; CHARLA
ALDOUS; STEPHEN MALOUF; MICHAEL
LYNN; JEFFREY TILLOTSON; DAVID
PICKETT; MICHAEL GIBSON; and JOHN and
JANE DOE Assistant District Attorneys
                           Defendants.

                                            COMPLAINT

      Plaintiffs, Albert G. Hill, III and Erin N. Hill ("Plaintiffs"
                                                       (“Plaintiffs” or "Mr.
                                                                        “Mr. and Mrs. Hill"),
                                                                                      Hill”), by their

attorneys, The Skepnek Law Firm and Lathrop GPM LLP, hereby allege as follows:

                                         INTRODUCTION


            The record supports a conclusion that an objectively reasonable
            prosecutor under circumstances similar to those presented here would
            likely be improperly influenced. While political political contributions within
                                       lawful and regular, the concern here is not with
            statutory limits are both lawful
                   father's counsel and Blue's decisions to support Watkins's campaign
            Hill's father's
            or promote his career, which they had      had every right to do. Rather, the
            concern is with the prosecutor himselfhimself and his apparent eagerness to
                          favor, even going so far
            curry Blue's favor,                   far as to explicitly suggest "[t]here could
            be an indictment or are you still
                                          still interested;" while knowing of of the ongoing
            $50 million feefee dispute between Blue and Hill. Further, Watkins was
            alerted to the alleged mortgage fraudfraud by Hill's father,
                                                                 father, rather than a crime
            victim, and the record
                               record contains the testimony of       of career prosecutors,
            whom the record
                        record does not reflect solicited or otherwise received improper
            influence, as to the tenuous nature of    of the case against Hill. From these
            facts, I agree with the majority that the trial judge could have readily
            facts,
            based her decision on the grounds of     of vindictive prosecution and conflict
     Case 3:20-cv-03250-K Document 1 Filed 10/26/20                    Page 2 of 49 PageID 2



             of interest, given the competing interest of
             of                                            of which Watkins appears to
             have been solicitous. But I believe that the due process violation as
             recognized in Massey Coal could serve as an independent and direct
                      for dismissal. See Massey Coal, 556 U.S. at 886. A reasonable
             ground for
             prosecutor, knowing of of the facts
                                           facts known to Watkins prior to the time he
             approached the grand jury seeking the indictments, would have
             recognized he harbored a disposition of of a kind that a fair-minded
                                                                      fair-minded person
             could not set aside.
             --August 15, 2018 Concurring Opinion on Remand from    from Judge Schenck,
                    of Appeals, Fifth District of
             Court of                           of Texas at Dallas, in Case No. 05-13-
             00421-CR.


        1.      This case is about public corruption. It exposes naked political corruption in the

criminal justice system in Dallas County, Texas. It illustrates how wealthy and politically

connected people can get favors from prosecutors in return for political support and campaign

contributions. In this case, Texas appellate court findings show how the Dallas County District

Attorney, and his office, were used to obtain vengeance by a wealthy and politically-connected

father against his son and his son's
                               son’s wife in retaliation for their efforts to protect their rights and the

rights of their children to inheritance from a family trust.

        2.      To obtain prosecution of trumped-up charges against his son, the father (Albert G.

Hill, Jr.) made political contributions to elected Dallas County District Attorney Craig Watkins.

These contributions were quid pro quo for Watkins to bring the criminal indictments against his

                                            “Mr. Hill")
son (Albert G. Hill, III referred herein as "Mr. Hill”) and daughter-in-law (Erin Nance Hill referred

          “Mrs. Hill")
herein as "Mrs. Hill”) that the father wanted. These desired indictments were part of a scheme

through which the father planned to reclaim an inheritance the son had succeeded in vindicating

in a federal court action, to obtain legal custody of the Hills'
                                                          Hills’ three minor children, and to exact

retribution for Mr. Hill's
                    Hill’s perceived airing of the family’s
                                                   family's financial dealings.

        3.      In addition to using his state power for private personal matters in exchange for

money from Al Hill, Jr., the District Attorney was simultaneously approached by a wealthy, and




                                                   -2-
     Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 3 of 49 PageID 3



politically-connected lawyer (Lisa Blue) who had historically provided him with substantial

political and financial support. Blue was calling in a favor and requesting that the District Attorney

help her collect more than fifty million dollars she was seeking from a former client—plaintiff in

this case, Albert Hill, III ("Mr.
                            (“Mr. Hill").
                                  Hill”). Using information Blue gained while representing Mr. Hill,

Blue wanted the DA to criminally indict him on the eve of trial over the $50 million fee dispute.

       4.      When Mr. Hill exposed this corruption to Judge Lena Levario of the Dallas County

District Court, the judge expeditiously held evidentiary hearings, at which both Watkins and Blue

refused to testify despite being subpoenaed to do so, considered the evidence of the corrupt use of

state prosecutorial power, and dismissed the indictments against Mr. Hill. Blue and District

Attorney Watkins then brazenly retaliated against Judge Levario by promoting and funding the

                                Attorney’s assistants to unseat the judge. They succeeded and
campaign of one of the District Attorney's

Judge Levario was removed from the bench.

       5.      Ultimately, the Texas Court of Criminal Appeals affirmed the findings of Judge

Levario. On remand from the Court of Criminal Appeals, the Fifth Court of Appeals in Dallas

reiterated the finding of prosecutorial misconduct in bringing the indictments and finally dismissed

the charges on October 26, 2018. Damages from the prosecutorial misconduct against Mr. and

Mrs. Hill include tens of millions of dollars in legal fees (in both criminal and civil lawsuits) as

well as adverse impacts on litigation in other civil claims, including in the pending litigation with

Blue over attorneys'
          attorneys’ fees.

       6.      In 2014, Watkins was voted out of office after a string of financial scandals

including using seized money for personal expense and diverting campaign funds to personal use.

In 2010, when Blue was Mr. and Mrs. Hill's
                                    Hill’s attorney, she had bragged that she put Watkins in

                                                          Hill’s father first sought to enlist the
office and could call on his favors at any time. When Mr. Hill's




                                                 -3-
     Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 4 of 49 PageID 4



DA’s help in creating criminal leverage over Mr. Hill, Blue assured Mr. Hill that she could control
DA's

                     DA’s office. But after a falling out, when she had quit representing him, and
what happened at the DA's

sued him over her $50 million demand for attorneys'
                                         attorneys’ fees, Blue switched sides and used the same

leverage with Watkins to her benefit in the fee dispute with Mr. Hill.

       7.      Finally, the concerted actions of the father (Albert G. Hill, Jr.), the son's
                                                                                       son’s lawyer

(Lisa Blue), and the District Attorney (Craig Watkins) have forced Mr. Hill to uproot his family

and leave Texas, and has caused him to suffer severe mental and emotional distress, directly and

                                             Hill’s wife and their children have suffered similarly.
adversely impacting his physical health. Mr. Hill's

       8.      While Mr. Hill and his family have a right to justice and fair compensation for their

claims, the public also has a right to root out corruption in our justice system. Mr. Hill and his

family should be compensated for what they have lost, but perhaps, even maybe more importantly,

there should be consequences for public officials who sell the power of their office and political

                  “call in favors”
power brokers who "call    favors" from politicians they have put in office.

                                 JURISDICTION AND VENUE

       9.      This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation under

                      Plaintiffs’ rights as secured by the United States Constitution.
color of state law of Plaintiffs'

       10.     This court has subject matter jurisdiction of this action under 28 U.S.C. § 1331

because all claims arise under 42 U.S.C. § 1983.

       11.     This Court has personal jurisdiction over Defendant Dallas County because it is a

governmental entity and therefore resides in Texas and/or transacts business in the State of Texas,

               Court’s exercise of personal jurisdiction over Defendant is consistent with all
such that this Court's

applicable statutory requirements and constitutional guarantees.




                                                 -4-
     Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 5 of 49 PageID 5



       12.     This Court has personal jurisdiction over Defendants Craig Watkins, Terri Moore,

Donna Strittmatter, Stephanie Martin, Russell Wilson, Lisa Blue, the Estate of Albert G. Hill, Jr.,

Charla Aldous, Stephen Malouf, Michael Lynn, Jeffrey Tillotson, and David Pickett because they

reside in Texas and/or transact business in the State of Texas, such that this Court's
                                                                               Court’s exercise of

personal jurisdiction over the Defendants is consistent with all applicable statutory requirements

and constitutional guarantees.

       13.     Venue is proper under 28 U.S.C. § 1391(b) and (c). On information and belief, all

Defendants in this action reside in Dallas County, Texas, and the events giving rise to the claims

asserted in this complaint all occurred within this District.

                                          THE PARTIES

       14.     Plaintiff Albert G. Hill, III ("Mr.
                                             (“Mr. Hill")
                                                   Hill”) was, at all times relevant to this complaint,

a citizen of Dallas County, Texas and son of the late Albert G. Hill, Jr. After the events alleged in

this complaint, Al III relocated to Atlanta, Georgia where he currently resides.

       15.     Plaintiff Erin N. Hill ("Mrs.
                                      (“Mrs. Hill")
                                             Hill”) was, at all times relevant to this complaint, a

citizen of Dallas County, Texas. After the events alleged in this complaint, Erin relocated with

her husband, Hill, III, to Atlanta, Georgia where she currently resides.

       16.     Defendant County of Dallas, TX is a political subdivision of the State of Texas,

was the employer of Defendants Moore, Strittmatter, Martin, Wilson, and John and Jane Doe

ADA’s and Supervisors and is and was at all times relevant to this complaint responsible for the
ADA's

                                                               Attorney’s Office ("DCDA"
policies, practices, and customs of the Dallas County District Attorney's        (“DCDA” or

“Dallas County").
"Dallas County”).

       17.     Defendant Craig Watkins at all times relevant to this complaint was the duly

elected and acting District Attorney of the DCDA, acting under color of law pursuant to the




                                                 -5-
    Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 6 of 49 PageID 6



statutes, ordinances, regulations, policies, customs, and usage of Dallas County and the State of

Texas. He is sued in his official and individual capacities.

       18.     Defendant Terri Moore was, at all times relevant to this complaint an Assistant

District Attorney of Dallas County acting within the scope of her employment and under color of

state law pursuant to statutes, ordinances, regulations, policies, customs, and usage of Dallas

County, Texas. She is sued in her individual capacity.

       19.     Defendant Donna Strittmatter as, at all times relevant to this complaint, an

Assistant District Attorney of Dallas County acting within the scope of her employment and under

color of state law pursuant to statutes, ordinances, regulations, policies, customs, and usage of

Dallas County, Texas. She is sued in her individual capacity.

       20.     Defendant Stephanie Martin was, at all times relevant to this complaint, an

Assistant District Attorney of Dallas County acting within the scope of her employment and under

color of state law pursuant to statutes, ordinances, regulations, policies, customs, and usage of

Dallas County, Texas. She is sued in her individual capacity.

       21.     Defendant Russell Wilson was, at all times relevant to this complaint, an Assistant

District Attorney of Dallas County acting within the scope of his employment and under color of

state law pursuant to statutes, ordinances, regulations, policies, customs, and usage of Dallas

County, Texas. He is sued in his individual capacity.

       22.     Defendants Watkins, Moore, Strittmatter, Martin, and Wilson will sometimes be

                              “DCDA Defendants."
referred to, collectively, as "DCDA Defendants.”

       23.     Defendant Lisa Blue is a citizen and resident of Dallas County, Texas.

       24.     Defendant Albert G. Hill, Jr. ("Hill
                                             (“Hill Jr.”)
                                                    Jr.") was a citizen and resident of Dallas

County, Texas until his death in 2017. Claims against Hill Jr. are brought against his estate.




                                                -6-
     Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 7 of 49 PageID 7



       25.     Defendant Margaret Kehiler is a citizen of Dallas County, Texas, and is sued

solely in her capacity as Administrator of the Estate of Albert G. Hill, Jr.

       26.     Defendant Charla Aldous is a citizen and resident of Dallas County, Texas.

       27.     Defendant Stephan Malouf is a citizen and resident of Dallas County, Texas.

       28.     Defendant Michael Lynn is a citizen and resident of Dallas County, Texas.

       29.     Defendant Jeffrey Tillotson is a citizen and resident of Dallas County, Texas.

       30.     Defendant David Pickett is a citizen and resident of Dallas County, Texas.

       31.     Defendant Michael Gibson is a citizen and resident of Dallas County, Texas.

       32.     Defendants Blue, Hill Jr., Aldous, Malouf, Lynn, Tillotson, Pickett, and Gibson

                              “Private Citizen Defendants")
(sometimes referred to as the "Private         Defendants”) are liable under 42 § U.S.C. 1983

for—as shown below—conspiring with the District Attorney, Assistant District Attorneys, the

                                           Plaintiffs’ civil rights. See Brummett v. Camble,
DCDA, and/or other state actors to violate Plaintiffs'                               Gamble, 946

F.2d 1178, 1185 (5th Cir. 1991).

                                              FACTS

A. The Trust Litigation

       33.     Plaintiff Albert G. Hill, III ("Mr.
                                             (“Mr. Hill")
                                                   Hill”) is a great-grandson of H.L. Hunt. His father

was Albert G. Hill, Jr. ("Hill
                        (“Hill Jr"),
                               Jr”), who died in 2017. Plaintiff Erin Nance Hill (“Mrs. Hill”) is his
                                                                                 ("Mrs. Hill")

wife. On February 18, 2010, Mr. and Mrs. Hill and their three minor children, Albert Galatyn Hill

IV,
W, Nance Haroldson Hill, and Caroline Margaret Hill, lived at 4433 Bordeaux Avenue, Highland

            (“Plaintiffs’ Residence").
Park, Texas ("Plaintiffs' Residence”).

       34.     Before his death, H.L. Hunt had established family trusts in the names of his two

eldest children, the Margaret Hunt Trust Estate and the H.L. Hunt, Jr. Trust Estate. Margaret Hunt

had three children, including Hill Jr., who in turn, also had three children — one of whom is Mr.




                                                 -7-
     Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 8 of 49 PageID 8



Hill. Because H.L. Hunt, Jr. had no children, Margaret Hunt's
                                                       Hunt’s three children and grandchildren

(including Mr. Hill) became the beneficiaries of both trusts.

       35.     After his grandmother, Margaret, died in 2007, believing he had become a vested

beneficiary of the trusts, Mr. Hill asked Hill Jr. for an accounting of trust assets. What followed

is similar, though far less humorous, to what happened to the fictional character Louis Winthorpe

III, played by actor Dan Aykroyd, in the 1983 movie Trading Places. The response of Hill Jr. to

    Hill’s request for an accounting was that Mr. Hill was fired from his job with a family-owned
Mr. Hill's

company and deprived of all access to his accustomed financial resources.

       36.     Despite being cut-off from family resources, Mr. Hill persevered and in December

2007, initiated litigation against Hill Jr. and other Hunt family members alleging various forms of

wrongdoing in the management of the trusts, and seeking, inter alia, a declaration that he was a

                                   “Hunt Trust Litigation”).
direct and vested beneficiary (the "Hunt       Litigation"). That case was removed to the United

States District Court for the Northern District of Texas and assigned to Hon. Reed O'Connor.
                                                                                   O’Connor. The

                                                                  Hill’s vested interest was worth
trust interests at issue were worth more than $1 billion, and Mr. Hill's

more than $100 million.

       37.     In November 2009, Mr. Hill hired Lisa Blue, Charla Aldous, and Stephen Malouf

               “BAM”) to represent him in the Hunt Trust Litigation. The BAM lawyers had a
(collectively, "BAM")

well-established reputation of success in high-profile litigation.

       38.     On February 18, 2010, Judge O'Connor
                                           O’Connor entered an order in the Hunt Trust

Litigation finding that Hill Jr. had testified falsely and had submitted, in bad faith, falsified

evidence in connection with the Hunt Trust Litigation. Judge O'Connor
                                                             O’Connor also found that arguments

made by Hill Jr.’s
             Jr.'s lawyer, Defendant Michael Lynn ("Lynn"),
                                                  (“Lynn”), had "far
                                                                “far exceeded the bounds of

                         otherwise.”
advocacy, permissible or otherwise."




                                                 -8-
     Case 3:20-cv-03250-K Document 1 Filed 10/26/20                   Page 9 of 49 PageID 9



        39.     Judge O'Connor's
                      O’Connor’s ruling was a sea change in the litigation, and was substantially

harmful to Hill Jr., and just as helpful to Mr. Hill. Following Judge O'Connor's
                                                                      O’Connor’s ruling it seemed

probable that Mr. Hill would win the case.

B. Hill Jr. Conspires to Have Charges Filed

        40.     Angered and embarrassed by Judge O'Connor's
                                                 O’Connor’s perjury findings, Hill Jr. began

implementing a scheme to punish Mr. and Mrs. Hill, to gain financial advantage over them and

deprive them of their children. To achieve this end, Hill Jr. determined that he would induce Dallas

County District Attorney Craig Watkins to indict Mr. and Mrs. Hill on trumped-up criminal

charges, and then take custody of their children.

        41.     Four days after Judge O'Connor's
                                      O’Connor’s February 18 order, Hill Jr. directed his lawyers

(Defendants Michael Lynn and Michael Gibson) to make a written submission to the Dallas

                Attorney’s office dated February 22, 2010. That submission, which contained
County District Attorney's

false and misleading information, was made on behalf of Hill Jr., and he (along with Lynn and

Gibson) is fully responsible for its contents, as demonstrated in part by the introduction to the

                                 “Albert G. Hill, Jr. complains of his son, Albert G. Hill, III . . . ."
submission itself, which states: "Albert                                                              .”

        42.     Lynn was more than happy to deliver this referral since, at the time, he harbored

                                                         Hill’s role in exposing Lynn’s
his own animus and malice towards Mr. Hill, based on Mr. Hill's                  Lynn's

involvement in suborning perjury. Although Lynn is an attorney, delivery of this submission to

the District Attorney's
             Attorney’s office did not require a law license or any legal expertise. In fact,

submitting a criminal referral to the District Attorney and lobbying for an indictment is expressly

outside the scope of any appropriate legal representation in which Lynn could have permissibly

                     Jr.’s lawyer in civil litigation.
been engaged as Hill Jr.'s




                                                  -9-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                    Page 10 of 49 PageID 10



        43.     Just a day or two prior to this submission, when Mr. Hill refused one of Hill Jr.'s
                                                                                              Jr.’s

demands, Hill Jr. told him he would "see
                                    “see him in jail,"
                                                jail,” which serves to highlight the malice and

                                                                  Jr.’s ill will against his son is
lack of probable cause that motivated the criminal referral. Hill Jr.'s

further shown by a remarkable pleading that Hill Jr. filed against Mr. Hill in Dallas County on the

                                            Attorney’s office in which Hill Jr. labelled his own son
same day as this submission to the District Attorney's

“the apostate";
"the apostate”; compared him to Lucifer; called him a sociopath; ridiculed him for reading the

Bible; and viciously insulted Mrs. Hill and her parents.

        44.     Motivated by this malicious intent, Hill Jr. further directed Defendant David

Pickett, who was by then the trustee of the Albert Hill Trust, to make a similar written submission

                Attorney’s office dated April 14, 2010. That written statement reiterated the same
to the District Attorney's

false assertions contained in the submission from February 22, 2010. Although the District

Attorney’s office misplaced that written submission for a period of time, it was ultimately found
Attorney's

(or recreated), and the information in it (and in the February 2010 submission) formed the pretext

of the indictments ultimately issued against Plaintiffs in March and April of 2011. This submission

                                                 Plaintiffs’ prosecution were undertaken by Pickett
and subsequent efforts by Pickett to bring about Plaintiffs'

in his role as trustee of the Albert Hill Trust, and not as an attorney for Hill Jr.

        45.     In addition, Hill Jr., Lynn, and Pickett (at Hill Jr.’s
                                                                  Jr.'s direction and for their own

reasons) personally met with and orally conveyed information to representatives of the District

Attorney’s office on one or more occasions and repeated to prosecutors the false information
Attorney's

contained in the above-referenced written submissions.

        46.     In an attempt to lend legitimacy to his malicious attempts to get Plaintiffs indicted

on false charges, Hill Jr. (acting directly and through Lynn and Pickett) touted to District Attorney

Watkins the fact that, in 2004, Mr. and Mrs. Hill had entered into a Real Estate Sales Contract




                                                  -10-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 11 of 49 PageID 11



purporting to convey to the "Albert
                            “Albert Hill Trust”
                                         Trust" an 80% undivided interest in the Plaintiffs'
                                                                                 Plaintiffs’

Residence. Hill Jr. was at the time a beneficiary of that trust (and Mr. Hill was a remainder

beneficiary), and Ivan Irwin, Jr. was its trustee. It is this alleged conveyance that, according to

Hill Jr., Lynn, and Pickett (and later the indictments), rendered false Plaintiffs'
                                                                        Plaintiffs’ representations in

                                              Plaintiffs’ Residence.
their loan application about the ownership of Plaintiffs'

       47.     But, as Hill Jr., Pickett, and Lynn knew, and as Watkins and his staff also knew or

could have easily learned through minimal investigation, this purported transaction was not a real

conveyance, as demonstrated in part by the fact that the deed supposedly conveying an 80%

interest to the trust was not recorded in the real property records. In fact, the alleged transaction

was intended in 2004 as an advance to Mr. Hill on expected inheritances. As known by Hill Jr.,

Pickett, Lynn, Gibson, and as Watkins and his staff also knew or could have easily learned through

minimal investigation, it was illegal and unenforceable under Texas law to the extent it purported

                Plaintiffs’ Residence. As a matter of Texas law, the existence of this purported
to encumber the Plaintiffs'

transaction did not diminish the 100% interest in the property owned by Plaintiffs, as was in part

shown by the lender, OmniAmerican Bank's,
                                  Bank’s, decision, made with knowledge of the alleged

                       Plaintiffs’ loan application and to loan them $500,000.
transaction, to accept Plaintiffs'

       48.     The submission of these false reports to the District Attorney's
                                                                     Attorney’s office constituted

    “initiation” of a criminal prosecution against Plaintiffs because they consisted of formal
the "initiation"

charges to law enforcement authorities and constituted the making of charges before a public

official or body in such a form as to require the official or body to determine whether to issue

process against the accused. Alternatively, by submitting these false reports, Hill Jr., Lynn, and

        “procured” criminal charges against Mr. and Mrs. Hill, inasmuch as, but for these false
Pickett "procured"

reports, the prosecution would never have occurred. The fact that the DA's
                                                                      DA’s office temporarily lost




                                                -11-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 12 of 49 PageID 12



Pickett’s submission is of no importance, in part because Pickett orally conveyed to the District
Pickett's

Attorney’s office the same false information that was in his written submission, because the lost
Attorney's

submission was later found or recreated, and because the substance of the false information from

                                                     “pitch session,"
the Pickett submission clearly made its way into the "pitch session,” described in more detail

below.

         49.   In a filing on February 6, 2013, in the criminal case (signed by Defendant Russell

Wilson), the State of Texas admitted and represented to the court that the criminal prosecution of

Plaintiffs was indeed premised on and initiated by the February and April 2010 submissions of

Lynn, Pickett, and Gibson and that the State unquestionably relied on both submissions. In fact,

the State went so far as to suggest that it gave special weight to Lynn’s
                                                                   Lynn's submission given his

“prominence” in the Dallas legal community.
"prominence"                     community

         50.   Moreover, Lynn’s, Gibson’s, and Pickett's
                         Lynn's, Gibson's,     Pickett’s status as lawyers provide them no

immunity from the consequences of making these false reports of criminal conduct. In making

                                  Attorney’s office, and in following up on the submissions with a
these submissions to the District Attorney's

campaign of undue pressure to prosecute, Pickett was acting as a trustee of the Albert G. Hill Trust

and/or as a business advisor to Hill Jr. (and not as a lawyer). Lynn, for his part, was acting in part

out of personal animosity to Mr. Hill. And, in any event, the submissions made by Lynn, Pickett,

and Gibson reporting alleged criminal activity to the District Attorney were not filings in any

pending litigation in which they were representing Hill Jr., required no legal training or

involvement, and are not the actions normally taken by attorneys in representing clients.

         51.   Hill Jr. was not content to rely on these false reports alone to ensure that Mr. and

Mrs. Hill would be indicted. After their submissions, Hill Jr. exerted continuous pressure on

District Attorney Watkins and his staff to get indictments against Mr. Hill on file. Hill Jr.’s
                                                                                          Jr.'s




                                                -12-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 13 of 49 PageID 13



                                                              Attorney’s office with written and
pressure tactics included having Pickett bombard the District Attorney's

oral demands for indictments; causing Hill Jr.’s
                                           Jr.'s lawyers (Lynn, Pickett, and Tillotson) and family

members to make substantial (and for them unprecedented) campaign contributions to the District

                       Jr.’s family members to make contributions to fund programs at the District
Attorney; causing Hill Jr.'s

Attorney’s office (or supported by the District Attorney) that were then used by the District
Attorney's

Attorney to burnish his public image; and making arrangements to facilitate the hiring of one of

     Jr.’s own private lawyers (Defendant Wilson who had worked in Gibson's
Hill Jr.'s                                                         Gibson’s firm) as a special

                           Attorney’s office to help spearhead the criminal case against Mr. Hill.
prosecutor at the District Attorney's

All of this additional activity was part of the process through which these indictments were

initiated and procured and through which Watkins was influenced and essentially bribed.

        52.    Hill Jr.’s
                    Jr.'s scheme to torment his son and daughter-in-law with false criminal charges

was made easier by the fact that District Attorney Craig Watkins was more than open to the kind

of undue pressure that Hill Jr. and others were exerting. But, not content to rely just on the tactics

described above, Hill Jr. escalated, in late 2010 or early 2011 (and perhaps earlier), his efforts to

           son’s indictment by enlisting the help of an unlikely ally in Mr. Hill's
secure his son's                                                             Hill’s former attorney,

Lisa Blue.

C. The Fee Dispute with the BAM Lawyers and Lisa Blue's
                                                 Blue’s Involvement in the Plaintiffs'
                                                                           Plaintiffs’
Criminal Charges

        53.    Until late 2010, Lisa Blue, who had close and untoward ties to the District Attorney,

represented Mr. Hill in various lawsuits, including the Hunt Trust Litigation. During that

representation, she bragged to Mr. Hill (and to her co-counsel) that she controlled District Attorney

Watkins and could call on him at will to exert pressure on others that could potentially benefit Mr.

Hill.




                                                -13-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 14 of 49 PageID 14



       54.     Having been deprived of his sources of income and to support his family during the

prolonged (and costly) Hunt Trust Litigation, Mr. Hill was forced to borrow money and was loaned

$300,000 by the BAM lawyers.

       55.     After they had already undertaken the representation, and knowing that it was then

likely Mr. Hill would prevail in the Hunt Trust Litigation, having already received significant

settlement offers, and that Mr. Hill and his children would soon be receiving distributions from

the trusts in excess of $100,000,000, the BAM lawyers pressured Mr. Hill to give them a

contingency fee interest in his recovery.

       56.     In May 2010, under pressure from the BAM lawyers who threatened to withdraw

from Mr. Hill's
         Hill’s case and put him into bankruptcy using their claim that he owed them $300,000,

Mr. Hill agreed to settle his claims in the Hunt Trust Litigation. The Global Settlement and Mutual

Release Agreement was dated May 14, 2010 and filed in the litigation as Document 879.

       57.     After Mr. Hill entered into the settlement agreement, the BAM lawyers demanded

excess and unreasonable fees which Mr. Hill refused to pay. As a result, the relationship between

Mr. Hill and the BAM lawyers quickly soured.

       58.     In July 2010, the BAM lawyers withdrew from representing Mr. Hill in the Hunt

Trust Litigation, allowing BAM to file suit against Mr. Hill in October 2020 seeking more than

               attorneys’ fees for just six months of legal work (the "BAM
$50,000,000 in attorneys'                                             “BAM Litigation”).
                                                                           Litigation").

       59.     By the end of 2010, when Blue had withdrawn from representing Mr. Hill and was

embroiled in the BAM Litigation, she, in concert with her partners Charla Aldous and Stephen

Malouf, decided at that point that an indictment against Mr. Hill would benefit the BAM lawyers

in the fee dispute litigation, so she switched sides and joined forces with Hill Jr. to continue with

him the intense pressure campaign on District Attorney Watkins to bring criminal charges against




                                                -14-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 15 of 49 PageID 15



the Plaintiffs. Hill Jr. willingly and knowingly accepted her help, perhaps in part because Blue

had improperly gained access to sealed material from Hill Jr.’s
                                                          Jr.'s divorce file that was potentially

damning to him.

       60.     In reality, once Lisa Blue joined the effort, any doubt about whether Mr. and Mrs.

Hill would be indicted evaporated. Lisa Blue's
                                        Blue’s control over District Attorney Watkins, honed over

many years, was so complete that her word was sufficient to bring to fruition the effort that Hill

Jr. had started and had been pushing for months.

       61.     In January 2011, Mr. Hill and the BAM lawyers entered into a written agreement

to start trial of the BAM Litigation in federal court on April 18, 2011.

       62.     By January 12, 2011, the combined influence of Hill Jr. and Lisa Blue had reached

                             Attorney’s office was willing to hold a "pitch
the point where the District Attorney's                              “pitch session"
                                                                            session” as a prelude to

taking the charges against Plaintiffs before a grand jury, even though no reasonable and

disinterested prosecutor would have ever pursued these charges. Craig Watkins and Terri Moore

(an Assistant District Attorney) attended the pitch session at which they used a disturbingly

                                        – riddled with information that could have only come
unprofessional power point presentation —

from Hill Jr., Mike Lynn, and David Pickett —
                                            – to ridicule Mr. and Mrs. Hill, making clear that they

were willing to be used as tools to further a campaign of terror against Mr. Hill. With this power

point (and the false information supplied by Hill Jr., Pickett, and Lynn) in hand, Watkins and

Moore then approved taking the charges to a grand jury, but only after a staggering number of

                                                                                     Blue’s
phone calls and text messages between Craig Watkins and Lisa Blue, some of which (by Blue's

own admission) involved discussions between Blue and Watkins over whether Blue was still

interested in the indictments.




                                                -15-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20               Page 16 of 49 PageID 16



       63.     In March 2011, Blue exchanged numerous phone calls and text messages with

Watkins and his assistant in the weeks leading up to April 2011 and the BAM Litigation. The

pattern of phone calls and text messages between Blue and Watkins revealed a dramatic spike in

communications during the last two weeks of that month, culminating with Watkins's
                                                                         Watkins’s

announcement of the indictments of Mr. and Mrs. Hill on April 1, 2011.

       64.     Phone records show that Blue placed or received 37 calls to or from Watkin’s
                                                                                   Watkin's office

and cell phones, 14 of which occurred in March 2011 alone, immediately prior to Mr. and Mrs.

Hill’s indictments. Blue's
Hill's              Blue’s phone records also show 28 phone calls and text messages with

Watkin’s secretary, 19 of which were in March 2011. The frequency of these calls and texts is
Watkin's

different from any other period during the year prior and all but ceases with the return of the

Plaintiffs’ indictments.
Plaintiffs'

       65.     On March 3, 2011, Blue met with Watkins to take publicity photos in connection

                                      Watkins’s honor to SMU law school in 2010.
with a $100,000 donation Blue made in Watkins's

       66.     On March 9, 2011, Blue hosted a fund raiser for Watkins at her house where she

                                 Watkin’s campaign.
personally contributed $5,000 to Watkin's

       67.                                                     Watkins’ cell phone number, and
               On March 30, 2011, Blue traded seven calls with Watkins'

Blue and Watkins met for dinner.

       68.     The next day, on March 31, 2011, a Dallas County grand jury returned multiple

indictments against Mr. and Mrs. Hill for the offenses of making a false statement to obtain

property or credit and securing execution of a document by deception.

D. Plaintiffs Are Charged with Mortgage Fraud

       69.     On April 4, 2011, fourteen days before their scheduled trial of the BAM Litigation

in federal court, Mr. and Mrs. Hill were notified by the Dallas County District Attorney's
                                                                                Attorney’s Office




                                              -16-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 17 of 49 PageID 17



that they had been indicted on multiple felony counts of mortgage fraud and that warrants had been

issued for their arrests. This was the first that they heard of any such investigation.

       70.     The following indictments were issued against Mr. and Mrs. Hill:

                                 “intentionally and knowingly mak[ing] a materially false
       F-1100180, for allegedly "intentionally
       and misleading written statement to OmniAmerican Bank, namely: that [Mr. Hill]
       and Erin Nance Hill [his wife] were the only owners of real property located at
       4433 Bordeaux Avenue, Highland Park, Dallas County, Texas, with the intent to
       obtain property, other than real property, namely, money of the United States of
       America and credit, namely a loan of money, the aggregate value of which was
                  more.”
       200,000 or more."

                                 “intentionally and knowingly mak[ing] a materially false
       F-1100182, for allegedly "intentionally
                                                                                   Hill’s]
       and misleading written statement to OmniAmerican Bank, namely: that [Mr. Hill's]
       gross monthly income from base employment income was $54341.00 with the
       intent to obtain property, other than real property, namely, money of the United
       States of America and credit, namely a loan of money, the aggregate value of which
                         more.”
       was $200,000 or more."

                                   “with intent to defraud and harm OmniAmerican Bank,
       F-1100183, for allegedly "with
       caus[ing] OmniAmerican Bank to sign and execute a document, namely wiring
       instructions, which document affected the pecuniary interest of OmniAmerican
       Bank, the value of which pecuniary interest was $200,000.00 or more, and the
       defendant caused OmniAmerican Bank to sign and execute said documents by
       deception, namely by creating and confirming by words and conduct false
       impressions of facts that were likely to affect the judgment of OmniAmerican Bank
       in the transaction that the defendant did not believe to be true, by failing to correct
       false impressions of fact that were likely to affect the judgment of OmniAmerican
       Bank in the transactions that the defendant had previously created and confirmed
       by words and conduct that the defendant did not then believe to be true, and by
       transferring and encumbering real property, namely 4433 Bordeaux, Highland
       Park, Dallas County, Texas, without disclosing a security interest, an adverse claim,
       and other legal impediment to the enjoyment of the property, whether the security
       interest, adverse claim and impediment is or is not valid, and is or is not a matter of
                record.”
       official record."

                                  “intentionally and knowingly mak[ing] a materially false
       F-1100191, for allegedly "intentionally
       and misleading written statement to OmniAmerican Bank, namely: that his Inwood
       National Bank account contained $102,174.00, with the intent to obtain property,
       other than real property, namely money of the United States of America and credit
       namely a loan of money, the aggregate value of which was $200,000 or more."
                                                                              more.”




                                                -17-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 18 of 49 PageID 18



       71.     These charges carried a maximum penalty of many decades in prison. If convicted,

Plaintiffs were facing the potential of spending the rest of their natural lives in prison and losing

custody of their minor children.

       72.     The charges were highly unusual for at least three reasons. First, OmniAmerican

Bank, the allegedly defrauded party, never complained about the loan in question and never itself

pressed any charges against Plaintiffs. Second, even if the facts alleged in the indictments had

been true, OmniAmerican Bank was always over-secured on its loan, given that even 20% of the

home’s value exceeded the loan amount. And, in any event, the loan was fully repaid well before
home's

the indictments were ever issued. The Dallas District Attorney's
                                                      Attorney’s office was ultimately forced to

admit that these charges were unprecedented.

       73.     The indictments, moreover, were based on false information and were factually

inaccurate. Mr. and Mrs. Hill did not act with the intent to defraud or harm OmniAmerican Bank.

Mr. and Mrs. Hill did not knowingly or intentionally make any materially false or misleading

statements to OmniAmerican Bank. OmniAmerican Bank was not defrauded or deceived. The

statements Mr. and Mrs. Hill made to OmniAmerican Bank were believed by to be materially

accurate, were in fact materially accurate, and apprised OmniAmerican Bank of all material facts.

       74.     In particular, with respect to income, OmniAmerican Bank obtained and reviewed

    Hill’s income tax returns, itself made the determination as to how much income Mr. Hill
Mr. Hill's

should record on the loan application, and instructed Mr. Hill on how it wanted him to complete

that portion of the loan application. When OmniAmerican Bank gave that instruction to Mr. and

Mrs. Hill, it already knew (because Mr. Hill had disclosed this fact) that Mr. Hill was in heated

litigation with his father and needed the loan in part for liquidity purposes while he was litigating

with his family. Plaintiffs made no material misrepresentations to OmniAmerican Bank about




                                                -18-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 19 of 49 PageID 19



income, and OmniAmerican Bank was in no way misled on that topic. Having disclosed his

liquidity and litigation issues to OmniAmerican Bank, Mr. and Mrs. Hill certainly had no intent to

deceive OmniAmerican Bank or any knowledge that OmniAmerican Bank was laboring under any

false impression of material facts.

       75.     The same is true with respect to representations about balances in Mr. Hill's
                                                                                      Hill’s Inwood

bank accounts. Mr. Hill supplied OmniAmerican Bank with proof of the balance information in

his accounts, and OmniAmerican Bank used that information to fill in the section of the loan

application that dealt with account balances. OmniAmerican Bank then made its own decision

that independently verifying bank balances and bringing balance information current to the closing

date was not material. Plaintiffs were never asked to update the balance information. They made

no misrepresentations to OmniAmerican Bank about account balances, and OmniAmerican Bank

was in no way misled on that topic.

       76.     Mr. and Mrs. Hill, moreover, made no misrepresentations about ownership of the

Plaintiffs’ Residence at 4433 Bordeaux Avenue. When Mr. Hill applied for the loan, he and Mrs.
Plaintiffs'

Hill owned 100% of the property in fee simple, as evidenced by a deed that was filed of public

                                                           – and satisfied itself that it was
record. OmniAmerican Bank independently verified this fact —

         – by having a title search performed and obtaining a policy of title insurance.
accurate —

OmniAmerican Bank also became aware, before issuing the loan, of a potential claim (that later

became the crux of the indictments against Plaintiffs) to an 80% interest in the property and

apparently satisfied itself that this alleged interest was no impediment to issuing the loan.

OmniAmerican Bank knew of this alleged interest through two sources. First, Plaintiffs disclosed

it to OmniAmerican Bank during the process of applying for the loan. Second, a document

purporting to give notice of this alleged interest was filed in the official real property records of




                                                -19-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 20 of 49 PageID 20



Dallas County, Texas, and was picked up in the title search commissioned by OmniAmerican

Bank.   OmniAmerican Bank must have itself determined that this alleged interest did not

materially diminish the 100% ownership in the property held by Plaintiffs and confirmed that Mr.

         Hill’s representations of ownership in the loan documents were accurate.
and Mrs. Hill's

        77.    It is thus not at all surprising that, even after being informed of the facts alleged in

the indictments and of the issuance of the indictments, OmniAmerican Bank and its mortgage

broker never accused Plaintiffs of any fraud or deception. In fact, the mortgage broker's
                                                                                 broker’s reaction

to the indictments was clear and simple: "There
                                         “There was nothing fraudulent as we verified tax returns[,]

credit and title."
           title.” As the broker recognized, Plaintiffs were completely innocent of the charges set

forth in the indictments.

        78.    Notwithstanding these facts, Craig Watkins, after being influenced improperly by

Hill Jr., Blue, and others, filed these criminal charges against Plaintiffs. Hill Jr. and Blue, along

with the help of others, initiated and procured these charges by supplying false information to

District Attorney Watkins and his staff; exerting undue pressure and influence over District

Attorney Watkins and his staff; supplying District Attorney Watkins with improper financial

incentives to indict Plaintiffs; and convincing District Attorney Watkins to indict Plaintiffs in

exchange for personal and political favors and cash donations.

        79.    All of this was perpetrated out of spite and malice and for no legitimate purpose.

The prosecution of the Plaintiffs was pursued to punish Mr. and Mrs. Hill, deprive them of their

children, and to gain financial advantage over them. None of the parties involved in this process

had probable cause to believe that Mr. and Mrs. Hill committed a crime because, as detailed herein,

they all knew that the lynchpin of the charges —
                                               – Plaintiffs'
                                                 Plaintiffs’ alleged ownership of only 20% of the




                                                -20-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 21 of 49 PageID 21



Plaintiffs’ Residence —
Plaintiffs'           – was false and knew that OmniAmerican Bank had not been misled or

defrauded.

       80.     As the foregoing makes clear, at least the following defendants "initiated"
                                                                               “initiated” the

criminal prosecution of Mr. and Mrs. Hill: Hill Jr. (by himself directly pressing charges against

Mr. Hill and by directing others to do so on his behalf); Michael Lynn and Michael Gibson (by

directly pressing charges against Mr. Hill); David Pickett (by directly pressing charges against Mr.

Hill); Lisa Blue (by directly pressing charges against Mr. Hill); Craig Watkins (by making the

decision to present the case to the grand jury and by filing the charges against Mr. Hill); and Terri

Moore (by making the decision to present the case to the grand jury and by filing the charges

against Mr. Hill).

       81.     It is also clear from the foregoing that at least the following "procured"
                                                                               “procured” the criminal

charges against Mr. Hill: Hill Jr. (by presenting false information to the DA and exerting undue

pressure and improper influence on the DA); Michael Lynn and Michael Gibson (by presenting

false information to the DA and exerting undue pressure and improper influence on the DA); David

Pickett (by presenting false information to the DA and exerting undue pressure and improper

influence on the DA); Lisa Blue (by exerting undue pressure and improper influence on the DA);

Craig Watkins (by succumbing to undue influence and improper pressure, financial and

otherwise); Terri Moore (by succumbing to undue influence and improper pressure, financial and

otherwise); and Jeff Tillotson (by exerting undue influence and improper pressure on Craig

Watkins).

       82.     Each of these parties was motivated by malice, as detailed above. And, none of

these parties had probable cause to believe that Mr. Hill committed the crimes with which he was

charged. Each of these parties knew that Mr. Hill and his wife in fact owned 100% of the home




                                                -21-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                Page 22 of 49 PageID 22



on Bordeaux Avenue and that the alleged transaction to convey an 80% interest to a trust did not

render inaccurate any representation made by Mr. Hill in the loan application or otherwise. Each

also knew that OmniAmerican Bank had not been defrauded about ownership of the home or about

                  Hill’s financial condition. And, none of them contacted Mr. Hill, the mortgage
any aspect of Mr. Hill's

broker, or the bank to inquire whether Mr. Hill intended to mislead or intentionally or knowingly

made misrepresentations of material fact or whether the broker and the bank were in fact misled

on material facts. Given the mens rea requirements for the charges they were asserting against Mr.

and Mrs. Hill, no reasonable determination of probable cause could have been possible without

such inquiries, which were not made.

E. The Impact of the Indictments on the BAM Litigation and Other Civil Litigation

       83.     Due to suddenness of these unexpected indictments on the eve of the scheduled

BAM Litigation trial, Mr. and Mrs. Hill asked for a continuance of the trial against BAM but were

given only two days.

       84.     Trial began on April 20, 2011, and Mr. and Mrs. Hill, in light of the indictments,

could not safely testify. They remained silent and the magistrate judge made findings against them

and in favor of the BAM lawyers.

       85.     In a deposition Blue gave on June 14, 2011, she admitted that prior to the

indictments she went to talk to the First Assistant District Attorney, Terri Moore, about the

indictment because Mr. Hill was "not
                                “not just [her] client, he was a close friend."
                                                                       friend.” Blue went on to

admit that when Watkins called her "shortly
                                   “shortly before the indictments came down”     “said
                                                                        down" and "said

                    – there was —
something about the —           – there could be an indictment or are you still interested in the

indictments” that she responded to Watkins by saying that she didn't
indictments"                                                  didn’t "represent
                                                                     “represent the Hills anymore




                                              -22-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 23 of 49 PageID 23



and so it would be inappropriate for [her] to talk about it."
                                                         it.” Blue testified that these were the only

two phone conversations she recalled having with Watkins during that time.

       86.     On December 31, 2011, Judge O'Connor
                                           O’Connor found that Mr. Hill had breached his

attorney fee agreement with the BAM lawyers and awarded BAM $21.9M, of which Blue, Aldous,

and Malouf all received an equal $7.3 million share.

       87.     In the summer of 2012, Mr. Hill was forced into an arbitration of other disputes

with other lawyers who were claiming tens of millions of dollars. As had happened in the April

20, 2011 trial against the BAM lawyers, Mr. Hill was again prejudiced by the pending indictments

and forced to assert his Fifth Amendment from testifying. Ultimately, the criminal indictments

ended up costing Plaintiffs in excess of tens of millions of dollars.

F. Defendants Continue to Terrorize Plaintiffs throughout the Criminal Proceeding.

       88.     On February 21, 2013, the Highland Park Police Department responded to a

residential burglary alarm and discovered four investigators and Defendant Strittmatter from the

Dallas County District Attorney's Office had broken into the home of Mr. and Mrs. Hill at 4433

Bordeaux Avenue.

       89.     The local police did not intervene because the investigators said they entered the

home pursuant to a search warrant, but in reality the investigators had no search warrant. Instead,

the investigators entered the home at the personal direction of Defendant Watkins, unlawfully.

       90.     Defendant Blue, for her part, continued to press for conviction all the way up to

final dismissal of the charges. For example, on January 14, 2014, Blue filed an Amicus Brief in

the Court of Appeals—as well as a Motion seeking permission to personally present oral

                                                                                   DA’s office,
arguments against Mr. Hill to the Court—in an effort to ensure his conviction. The DA's




                                                -23-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 24 of 49 PageID 24



for its part, consented to Blue's
                           Blue’s attempt to testify against her former client in the criminal

                                         Blue’s filings.
proceeding. Ultimately, the Court denied Blue's

G. Plaintiffs’
   Plaintiffs' Exoneration and Dismissal of the Charges

        91.     On October 12, 2012, Assistant District Attorney Deborah Smith, in a meeting with

    Hill’s lawyer after she took over prosecuting the Hill's
the Hill's                                            Hill’s criminal cases, "expressed
                                                                             “expressed significant

concerns about the cases”     “stated that she would refuse to try the case if the District Attorney's
                   cases" and "stated                                                       Attorney’s

                                           charges” and "apologized."
Office decided to go forward on any of the charges"     “apologized.”

        92.     In October 2012, shortly after the meeting with Mr. Hill's
                                                                    Hill’s lawyer, the District

Attorney’s office moved to dismiss all charges against Mrs. Hill "in
Attorney's                                                       “in the interest of justice."
                                                                                     justice.”

        93.     On October 22, 2012, Deborah Smith was taken off Mr. Hill's
                                                                     Hill’s case and reassigned

to prosecute animal cruelty cases. Shortly thereafter she was fired.

        94.     On November 16, 2012, Mr. Hill filed a motion to quash and dismiss the

indictments due to prosecutorial misconduct.

        95.     Mr. Hill claimed that Watkins and his office, including assistants Terri Moore,

Donna Strittmatter, and Stephanie Martin, were acting under the influence of Hill Jr., and in

concert and agreement with Hill Jr., who had a motive to retaliate against Mr. Hill based on the

development of the Hunt Trust Litigation and to influence its outcome, and to punish him for

asserting his rights in that case.

        96.     Mr. Hill also claimed that Watkins and his office, including assistants Moore,

Strittmatter, and Martin, were acting under the influence of Blue, Aldous, and Malouf, and in

concert and agreement with Blue, Aldous, and Malouf, who had a pending lawsuit against Mr. Hill

in which they were claiming more than $50,000,000.




                                                -24-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 25 of 49 PageID 25



       97.     Mr. Hill claimed that Watkins and his office, including assistants Moore,

Strittmatter, and Martin, violated Mr. and Mrs. Hill's
                                                Hill’s rights to equal protection by selectively

prosecuting them for conduct that does not normally lead to criminal prosecution.

       98.     On February 14, 2013, a hearing was held before Dallas County District Judge Lena

Levario to which Mr. Hill had subpoenaed Watkins, Moore, Strittmatter, Martin, and Blue.

       99.     Judge Levario expressed concern about "what,
                                                     “what, if anything, caused [the District

Attorney] to present evidence to a Grand Jury at that particular point in time, that is coincidental,

with civil lawyers in a couple of weeks ahead of time making huge contributions to the District

Attorney, and [] admissions by Ms. Blue that she discussed the indictments with Mr. Watkins."
                                                                                    Watkins.”

       100.    When Blue took the witness stand she invoked her Fifth Amendment right against

self-incrimination on all questions. The State objected to Watkins being questioned "on
                                                                                    “on the basis

of lawyer/client privilege, arguing that the conversations between Blue and Watkins were work

product because they would ‘reveal [Watkins’] mental impression."
                           'reveal [Watkins']        impression.”             When Judge Levario

overruled the State’s                                                                “she had spoken
              State's objections, an assistant in his office informed the Court that "she

to Watkins, that he was not going to make himself available, and that he was ‘ill’
                                                                             'ill' and not ‘in
                                                                                           'in a

                                        matter.’” Judge Levario granted the State a continuance.
condition to be able to testify in this matter.'"

       101.    At the continuation of the hearing on March 7, 2013 when Mr. Hill called Watkins

                                                      “because of [his] right as an attorney to
as a witness, Watkins refused to answer any questions "because

have the privilege and to protect [his] work product."
                                             product.” When Judge Levario overruled the

objections and ordered Watkins to answer the questions he refused and was held in contempt.

       102.    Moore testified that Strittmatter and Martin came to her about the complaint they

had been given by Lynn on behalf of Hill Jr. and asked to use the resources of the District

Attorney’s office to investigate the complaint. Moore testified that she warned Strittmatter and
Attorney's




                                                -25-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                   Page 26 of 49 PageID 26



            “dad [Hill Jr.] is trying to get some kind of strategic advantage over his son in the
Martin that "dad

[Trust Litigation]”                 “[b]e careful, because he's
       Litigation]" and they should "[b]e                  he’s just using the office."
                                                                               office.” Moore also

testified that Blue came to her with a federal court opinion demonstrating Hill Jr.’s “credibility
                                                                                Jr.'s "credibility

problems” while "trying
problems"       “trying to help [Mr. Hill]."
                                     Hill].”

       103.
       103     Strittmatter testified that she and Martin invited Watkins to a "pitch
                                                                               “pitch session"
                                                                                      session” on Mr.

                                                                      Watkins’s approval for
and Mrs. Hill potential indictments, after which she believed she had Watkins's

presenting the indictments to the Grand Jury.

       104.    Martin testified that she received a second complaint about the Bordeaux mortgage

from David Pickett, who was trustee for the Margaret Hunt Trust, pushing the indictments, saying

the trust as the 80% owner of the property was the true complainant.

       105.    On questioning first from Judge Levario, and later by counsel for Mr. Hill, Martin

testified inconsistently. Initially Martin said that she had decided to present the matter to the Grand

Jury based upon her belief that she "had
                                    “had a good case,"
                                                case,” that no other person was responsible for the

investigation, that no one had decided that issue for her, she did not "give
                                                                       “give this case any special

consideration”, and "no
consideration",     “no one tried to interfere with [her] investigation . . . Other than Mr. Pickett,

                                                               .”
obviously, pushing you, pushing you to get an indictment . . . ."

       106.    Then on cross-examination of Martin by Mr. Hill's
                                                          Hill’s counsel with Martin's
                                                                              Martin’s

                                                           “Pickett was calling her ‘all
handwritten notes, the story changed. Martin admitted that "Pickett                          time’
                                                                                    'all the time'

about the case and that she had told him that the ‘investigation
                                                  'investigation [was] going slowly.'
                                                                             slowly.’ Her note also

                                     “in research [she'd]
mentioned that she told Pickett that "in          [she’d] done, [she] didn't
                                                                      didn’t see how [she] could

                   case.” Martin also noted that the bank was not interested in prosecuting the
prove his criminal case."

case because the loan was repaid.




                                                 -26-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 27 of 49 PageID 27



       107.    Martin testified that when she told this to Pickett he told her she should consult with

                                                  “to continue with the investigation."
Moore about her decision, and that Moore told her "to                   investigation.” Judge

Levario then clarified with Martin: "You've
                                    “You’ve got David Pickett saying you need to file this case.

You’re telling him, I don't
You're                don’t think I have a case. You bump it up to Terri Moore, and Terri Moore

                       it.” To which Martin told Judge Levario that she would have been surprised
tells you, investigate it."

if Watkins had told her not to indict Mr. and Mrs. Hill.

       108.    Judge Levario concluded that Watkins was "calling
                                                        “calling the shots"
                                                                     shots” and that she needed

to hear from him and Blue but was faced with the fact that neither was willing to testify. Judge

Levario concluded that "Watkins
                       “Watkins and Blue were the only two persons who would know whether

Watkins’ decision to pursue these charges against Hill [Mr. Hill] could have been influenced by
Watkins'

Blue and [Hill Jr.], but neither Watkins nor Blue were testifying."
                                                       testifying.”

       109.    Judge Levario ruled that "because
                                        “because of the failure of Mr. Watkins to testify in this

hearing, the Defendant has been denied his right to have a meaningful hearing on his Motion to

Dismiss. And on that basis, I’m                cases.”
                            I'm dismissing the cases."

       110.    The State appealed to the Fifth Court of Appeals.

       111.    Following Judge Levario's
                               Levario’s ruling, Blue and Watkins funded and supported an

                 Watkin’s assistants, to unseat Judge Levario. They succeeded. Judge Levario is
opponent, one of Watkin's

no longer a District Judge because she ruled against the interests and exposed the corruption of

Blue, Watkins, and Hill Jr.

       112.    On December 29, 2014, the Fifth Court of Appeals reversed Judge Levario

                         “erred in conducting an evidentiary hearing."
determining that she had "erred                              hearing.” Appeals Court Judge

                          “No appellate court in Texas has ever ruled that a trial court erred in
Bridges, dissented saying "No




                                                -27-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 28 of 49 PageID 28



conducting a hearing on a defendant's motion to dismiss charges on the basis they violated his

               rights.”
constitutional rights."

       113.    In his dissent, from his review of the record, Judge Bridges, went on to write:

       Hill's motion to quash and dismiss the indictments was based on the following facts:
       Hill and his father were involved in "a“a hotly-contested federal lawsuit involving
                            trusts.” In February 2010, the federal judge presiding over the
       multi-billion dollar trusts."
       case entered an order finding that Hill's father had testified falsely and submitted
       evidence in bad faith. Four days later, Hill's father, through his lawyer, submitted
       to the Dallas County District Attorney's Office a letter accusing Hill and his wife
       of mortgage fraud. In the months that followed, a law partner donated a total of
       $48,500 in three contributions to the re-election campaign of Dallas District
       Attorney Craig Watkins. No member of this firm had previously donated to
       Watkins's campaign.

       In May 2010, Lisa Blue saw a magazine article raising the question of whether the
                                        “go after"
       district attorney's office would "go after” Hill "for
                                                        “for shenanigans related to the house
                       live.” The article described the circumstances surrounding the same
       in which they live."
       $500,000 loan that had been reported to the district attorney. After Blue learned
       the investigation of Hill's alleged criminal conduct had been leaked to the press,
       she had a meeting with Terri Moore, First Assistant District Attorney at the time.
       Blue recommended that Hill not be indicted. Watkins was not present at the
       meeting.

       Also in May 2010, the federal trust litigation settled. Following the settlement,
       Blue and her colleagues had a conflict with Hill over payment of more than $50
       million in attorneys' fees attributed to Blue's six-month representation of Hill.
       Because of the indictments, Hill felt he could not testify and invoked his Fifth
       Amendment rights in the federal proceeding.

       On January 20, 2011, Blue and Watkins met for dinner. Also in January 2011,
       while Blue was with Steve Malouf, Watkins called Blue and said, "There
                                                                           “There could be
                                                                             .” On another
       an indictment or are you still interested in the indictments or . . . ."
       occasion, the date of which Blue could not remember, Watkins called Blue and
              “mentioned the Hills."
       again "mentioned        Hills.” Blue said, "Craig,
                                                   “Craig, remember, I don't represent the
                                                           about.” Another lawyer was with
       Hills, so I can't—there's nothing that I could talk about."
       Blue when she received this second call.

       Blue and Watkins exchanged numerous phone calls in March 2011. On March 3,
       2011, Blue met with Watkins to take publicity photos in connection with a $100,000
       donation Blue made in his honor to SMU law school in 2010. On March 9, 2011,
       Blue had a fundraiser for Watkins at her house and contributed $5000 to Watkins.
       On March 22, 2011, Blue was deposed in connection with her fee dispute with Hill.
       On March 30, 2011, Blue and Watkins again met for dinner. On March 31, 2011,




                                               -28-
Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 29 of 49 PageID 29



   the Hills were indicted on charges of mortgage fraud. The indictments were made
   public two weeks before the $50 million fee dispute trial.

   On October 12, 2012, approximately eighteen months after the Hills were indicted,
   the Hills' defense counsel met with Assistant District Attorney Deborah Smith who
                 “reevaluation” of certain cases and said she had already decided to
   described a "reevaluation"
   recommend dismissing certain charges against both Hill and his wife. Smith
   “expressed significant concerns about the cases against the Hills, made clear that
   "expressed
   she had no role in obtaining the indictments, [and] said that the interviews of
   witnesses she was conducting should have been conducted much earlier."
                                                                      earlier.” Shortly
                                                                                “in the
   after the meeting, the DA moved to dismiss all charges against Hill's wife "in
               justice.” On October 22, 2012, in response to a follow-up email from
   interest of justice."
   Hill's counsel, Smith wrote that she had been reassigned to prosecute animal cruelty
   cases.

   On February 14, 2013, the trial judge conducted a hearing on Hill's motion to
   dismiss. The trial judge stated she did not take her authority to dismiss a case filed
   by the prosecutor lightly and emphasized the limited nature of that authority. The
   trial judge, over the State's objection, called Blue as a witness. Blue took the stand
   and invoked her Fifth Amendment right on all questions.

   Hill's attorney called Watkins to the stand. Counsel for the State objected on the
   basis of lawyer/client privilege. Specifically, counsel argued the State of Texas
   was represented by the district attorney, and the State therefore had a right to assert
                                                         “any other fact which came to
   the privilege to prevent its lawyers from disclosing "any
   their knowledge by virtue of their representation of the State.”
                                                                State." Counsel for the
   State argued conversations between Blue and Watkins were work product because
   they would "reveal
                 “reveal [Watkins's] mental impression."
                                            impression.” The trial judge instructed the
   State to "bring
             “bring Mr. Watkins down."
                                  down.”

   An assistant district attorney entered the courtroom and stated she had spoken to
   Watkins, Watkins was in the office, but Watkins was not going to make himself
   available. The trial judge asked if Watkins was informed that the questions were
   going to be limited to his discussions with Blue. The assistant district attorney
   stated she was not aware of that and further stated she knew "[Watkins]
                                                                     “[Watkins] to be ill,"
                                                                                      ill,”
   and he was not "in
                  “in a condition to be able to testify in this matter."
                                                                matter.” Following further
   discussion as to the extent of Watkins's illness and the fact that Watkins was under
   subpoena to testify, the trial judge granted a continuance.

   On March 7, 2013, the trial judge conducted a hearing at which Blue's counsel
                               “she would assert her Fifth Amendment privilege today
   stated Blue's position that "she
                    before.” Hill called Watkins as a witness and, after a private
   just as she had before."
   consultation with counsel, Watkins took the stand and refused to answer any
             “because of [his] right as an attorney to have the privilege and to protect
   questions "because
               product.” Following a discussion of whether any privilege had been
   [his] work product."
   waived by providing affidavits of the people who worked for Watkins, the trial




                                            -29-
Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 30 of 49 PageID 30



   judge ordered Watkins to answer the questions. Watkins refused, and the trial judge
   held him in contempt.

   Hill was prepared to call witnesses to testify regarding the authenticity of the
   exhibits attached to his motion to dismiss and certain other documents. Although
   it is not clear which exhibits were at issue, counsel for the State agreed he was
   stipulating to the authenticity of the exhibits.

   Terri Moore, a former Dallas assistant district attorney, testified Donna Strittmatter
   and Stephanie Martin, two other assistant district attorneys, came to Moore and
   asked for permission to use the resources of the office to investigate Hill. Moore
   inquired whether Hill's father had made the allegations against him, and Strittmatter
                            “there was a lawsuit between the father and the son."
   and Martin told Moore "there                                                 son.” Moore
         “I'm sure dad is trying to get some kind of strategic advantage over his son in
   said, "I'm
   the lawsuit, so be very, very skeptical of whatever he may have told you."  you.” Moore
           “Be careful, because [Hill's father] is just using the office . . . ."
   added, "Be                                                                  .”

   Strittmatter testified she attended the pitch session at which Watkins was present.
   Watkins did not say anything about conversations with Blue regarding the Hills.
   Strittmatter testified Watkins's only involvement in preparing the case for the grand
   jury was that he was present at the pitch session. The pitch session was in January
   2011, and the case was presented to the grand jury approximately two and a half
   months later.

   Strittmatter testified Moore told her "to“to be suspicious of the complaint”
                                                                          complaint" she
   received from Hill's father. Strittmatter later learned the trust "offered
                                                                     “offered the bargain
   over a nonprosecution affidavit in this case"
                                            case” so that Hill would drop his claim for
   the assets of the trust. In investigating the case, Strittmatter discovered the "title
                                                                                     “title
                                                      property.” When asked if she was
   agency missed something on the abstract of the property."
   aware whether the Dallas County District Attorney's Office had "indicted   “indicted a
   mortgage fraud case where the loan was fully collateralized, paid as expected, and
   repaid in full and there was no complaint from the bank, but it was indicted
   anyway,” Strittmatter answered she "was
   anyway,"                              “was not aware because [she had] not been the
                     prosecutor.” When asked the same question again, Strittmatter
   mortgage fraud prosecutor."
   answered, "I“I don't know, but that doesn't mean it hasn't happened."
                                                              happened.” When the trial
   judge asked if there was a way to identify similar cases via computer, Strittmatter
   answered, "We
               “We have a computer, but it wouldn't say that much detail, Your Honor.
   It'd really be the—the prosecutors' individual memory."
                                                   memory.”

   Martin testified that, on February 22, 2010, Strittmatter called her into a meeting
   with Lynn and gave her a copy of a complaint alleging Hill had stolen from the
         “because eighty percent of the house was put into a mortgage."
   trust "because                                            mortgage.” Martin denied
           “concerns about a case in which the bank was not the one that complained
   having "concerns
                      fraud.” Martin testified Moore told her to be suspicious of Hill's
   about the alleged fraud."
   father. Martin testified that, from the moment she got the complaint and reviewed




                                            -30-
Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 31 of 49 PageID 31



   the exhibits, she thought she had a good case and immediately started requesting
   original documents.

                                                                                 “would
   Martin invited Watkins to the pitch session because the case against Hill "would
   get some media attention, possibly national media attention."
                                                      attention.” Martin testified that,
                           “this is too much of a hot potato; let's just let it go,"
   if Watkins had told her "this                                                go,” she
   would not have put the case before the grand jury.

   On redirect examination, Hill's counsel showed Martin notes Martin identified as
   “two different days where I wrote notes about having talked to David Pickett."
   "two                                                                 Pickett.” The
   first date was September 8, 2010, and noted the following:

   David Pickett calls all the time. Investigation is slowly going, and I told him that.
   Today he wanted a definite timeline. I told him I can't give you a timeline. I've got
   things to do on the case and haven't done them because I'm getting ready for trial.
   He said Trust is actual victim after I told him bank really isn't interested in
   prosecuting. Told him that in research I'd done, didn't see how I could prove his
   criminal case at this time. He said he sent—gave all that stuff to me. I said I'd go
   back and look, but getting ready for trial. He then sends e-mail. I showed it to Chief
   D. Strittmatter, and then she said to show to First Assistant Terri Moore so she
   would have all info, if needed. Took to Terri Moore, and she said, okay, in a few
   weeks call him to discuss the matter.

   Upon further questioning, Martin testified the bank's general counsel said "we      “we
   wouldn't have filed a complaint because we—the loan got repaid, but she would do
   whatever [Martin] wanted her to do as far as prosecuting the case because, by law,
           to.” The trial judge, reading from Martin's notes, stated "and
   she has to."                                                          “and then it goes
   on to say, I've talked to David Pickett multiple times since then. He was okay with
   not indicting for the Trust as a victim because the bank is actual—who was
   defrauded under the fraud statutes and going forward with indictments."
                                                                        indictments.” In
   response to questioning, Martin testified the part of her note the trial judge read was
   “probably” added after Hill filed his motion to dismiss for prosecutorial
   "probably"
   misconduct.

   Thus, as the trial judge summarized the situation, the pitch session was held only
   because the case against Hill was a potentially high publicity case; Martin invited
   Watkins to the pitch session and would not have gone forward with the case against
   Hill without Watkins's approval; the only person who could know Watkins's
   motivations was Watkins and, maybe, Blue; and neither Watkins nor Blue were
   testifying. The trial judge gave Watkins another opportunity to come down and
   testify and took a brief recess. When the hearing recommenced, counsel for the
   State told the trial judge Watkins would not testify.

   Following the presentation of evidence, the trial judge made an oral finding that,
   “because of the failure of Mr. Watkins to testify in this hearing, the Defendant has
   "because




                                            -31-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 32 of 49 PageID 32



       been denied his right to have a meaningful hearing on his Motion to Dismiss."
                                                                           Dismiss.” The
       trial judge then dismissed the cases.

       114.    The Court of Criminal Appeals of Texas granted Mr. Hill's
                                                                  Hill’s request for discretionary

review of the Fifth Court of Appeals decision reversing dismissal of the indictments, and reversed,

reinstating Judge Levario’s
                  Levario's decision. The mandate later issued from the Fifth Court of Appeals is

dated October 26, 2018 and was filed on October 29, 2018.

       115.    The Concurring Opinion written by Court of Appeals Judge Schenck reads, in part,

as follows:

                The record reflects that these cases began with a financial grievance
       between a father and son. It was Hill's father, not any victim or complainant, who
       submitted to the district attorney's office a letter accusing Hill and his wife of
       mortgage fraud. Further, there was evidence a law partner of Hill's father's counsel
       donated a total of $48,500 to Watkins's campaign. After Hill and his father settled
       their dispute, Hill became embroiled in a dispute with his former legal counsel, Lisa
       Blue, over more than $50 million in attorney's fees attributed to her representation
       of him. In the months leading up to Hill's indictments, Watkins called Blue to
       discuss "the Hills" and asked if she was "still interested in the indictments," and
       Blue held a fundraiser for Watkins and made sizeable, lawful contributions to him
       as her fee dispute with Hill proceeded to trial. In his motion to quash or dismiss
       the indictments, Hill presented evidence, presumably credited by the trial judge
       sitting as finder of fact,' indicating that Watkins pursued the indictments in
       retaliation for the civil litigations involving Hill's father and Blue, that a public
       servant made himself available to influence, and that the charges against him would
       not have been pursued other than as a political favor by the district attorney. When
       called to testify at the hearing on Hill's motion to dismiss, Blue invoked her Fifth
       Amendment right on all questions. Watkins first failed to appear and ultimately
       refused to answer any questions, invoking specious attorney client privilege and
       work-product immunity objections.

               Due Process

                Texas elects its district attorneys on a partisan basis and leaves them to
       finance their campaigns from members of the general public, a tiny percentage of
       whom decide, for their own reasons, to contribute. Barring the explicit quid pro
       quo to constitute a "bilateral agreement" at the time the money changes hands, there
       is generally no offense in a citizen lawfully contributing to an official's political
       campaign or otherwise engendering good will. See, e.g., McCallum v. State, 686
       S.W.2d 132, 139 (Tex. Crim. App. 1985). The problem, of course, as this case
       illustrates, is that the public official is obliged, thereafter, to discharge his duties
       impartially and in a manner consistent with due process and other rights of the



                                                -32-
Case 3:20-cv-03250-K Document 1 Filed 10/26/20                Page 33 of 49 PageID 33



   parties affected by his or her decisions. The trial court was presented with evidence
   supporting the inference that the charging decision in these cases was rendered as
   a perceived favor to influential political contributors and would not otherwise have
   been pursued. See Lerma, 543 S.W.3d at 190 (reviewing court should construe
   inferences reasonably supported by the evidence in favor of the resulting judgment
   where no proper findings of fact obtain); cf cf State v. Terrazas, 962 S.W.2d 38, 45
   (Tex. Crim. App. 1l 998) (Keller, J. dissenting) (urging that."[p]rosecutorial
   misconduct rises to the level of a due process violation . . . if it significantly
   compromises the fundamental fairness of the proceedings" and where
   compensation scheme influences decision to prosecute)

           The Supreme Court has struggled to delineate the outer limits of the
   improper influence concern insofar as it applies to elected judges, settling on an
   objective standard that avoids the question of whether the judge was actually biased
   in rendering a decision in favor of a contributor, posing the question as whether an
   objectively reasonable jurist under similar circumstances would be likely to be
   improperly influenced. Caperton v. Massey Coal, 556 U   U.S. 869, 886 (2009). While
   the prospect of a compromised judge is worrying enough, a trial judge's
   discretionary judgments are subject to review and correction on appeal, and
   appellate panels are themselves comprised of multiple members, offering greater
   assurance of independent review. A prosecutor, on the other hand, stands alone
   with largely unfettered charging discretion that, but for the highly unusual
   circumstances of cases like this one, is necessarily beyond any generalized form of
   meaningful judicial scrutiny. See, e.g., McCleskey v. Kemp, 481 U.S. 279, 296,
            (l 987).
   311-312 (1987).

           The record supports a conclusion that an objectively reasonable prosecutor
   under circumstances similar to those presented here would likely be improperly
   influenced. While political contributions within statutory limits are both lawful and
   regular, the concern here is not with Hill's father's counsel and Blue's decisions to
   support Watkins's campaign or promote his career, which they had every right to
   do. Rather, the concern is with the prosecutor himself and his apparent eagerness
   to curry Blue's favor, even going so far as to explicitly suggest "[t]here could be an
   indictment or are you still interested;" while knowing of the ongoing $50 million
   fee dispute between Blue and Hill. Further, Watkins was alerted to the alleged
   mortgage fraud by Hill's father, rather than a crime victim, and the record contains
   the testimony of career prosecutors, whom the record does not reflect solicited or
   otherwise received improper influence, as to the tenuous nature of the case against
   Hill. From these facts, I agree with the majority that the trial judge could have
   readily based her decision on the grounds of vindictive prosecution and conflict of
   interest, given the competing interests of which Watkins appears to have been
   solicitous. But I believe that the due process violation as recognized in Massey
   Coal could serve as an independent and direct ground for dismissal. See Massey
   Coal, 556 U.S. at 886. A reasonable prosecutor, knowing of the facts known to
   Watkins prior to the time he approached the grand jury seeking the indictments,
   would have recognized he harbored a disposition of a kind that a fair-minded person
   could not set aside. See id. at 889.



                                           -33-
Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 34 of 49 PageID 34



                                                ***
                                                ***



           In the instant case, the trial judge had ample evidence on which to base her
   decision to dismiss with prejudice on either a finding of egregious misconduct by
   the district attorney or a finding that but for his misconduct no case would have
   been brought.

           First, Watkins solicited and retained significant financial benefits from
   those with a financial interest in any potential criminal proceedings against Hill,
   which are reminiscent of the contributions in Massey Coal that, even without proof
   of actual bias, "had a significant and disproportionate influence in placing" a judge
   on a particular case, requiring the judge's recusal. See Massey Coal, 556 U.S. at
   884-86. While I do not mean to suggest that the receipt or solicitation of lawful
   campaign contributions, without more, would require recusal generally or dismissal
   of the indictments in this case, the financial interests involved here are hardly alone.
   Cf
   Cf Terrazas, 962 S.W.2d at 45.

           Second, Watkins had an extraordinary 37 calls with Blue around the time of
   the indictments, including at least one call in which he openly inquired whether she
   was still interested in the indictments despite his awareness of her $50 million fee
   dispute with Hill. They also met for dinner on numerous occasions, including the
   evening before the indictments were returned.

           Third, the record contains the unfortunate and inconsistent testimony of
   career prosecutors as to the validity of the case against Hill and the evidence in this
   case. At the hearing on Hill's motion to dismiss, assistant district attorney
   Stephanie Martin initially testified that from the moment she got the complaint, in
   her mind, she had a good case and was "always presenting it to the Grand Jury."
   She was subsequently impeached with handwritten notes she made about her
   conversations with the Hill trust's attorney David Pickett. Her notes reflect that she
   told Pickett that after doing research, she did not see how she could prove his
   criminal case at that time. The judge asked Martin, "The bank is not interested in
   prosecuting, and your client is not a victim; that's what you told Mr. Pickett?"
   Martin responded, "Yes." In addition, Martin later went hack and added to her
   notes the following: that she had talked to Pickett multiple times since her original
   note and that he was okay with not indicting "for the trust as a victim" and going
   forward with indictments listing the bank as the victim. Martin acknowledged she
   "probably" added that note sometime after Hill filed his motion to dismiss,

           Fourth, the timing of the letter from Hill's father accusing Hill of mortgage
   fraud and the heated exchange of calls between Watkins and Blue would support
   an inference that forces outside the district attorney's office were at work.

           Fifth, the record shows a farcical game of hide and seek played by Watkins
   when he was called to testify, resulting in the trial judge's ultimately being forced
   to hold him in contempt. Based on the foregoing record, the trial judge could have
   inferred that Watkins was seeking to please patties interested in the proceeding




                                            -34-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 35 of 49 PageID 35



       under circumstances that implicate an improper motivation. See Massey Coal, 556
       U.S. at 886.

               From the evidence of Watkins's courting the outside influence over the
       investigatory and charging decisions from parties known to be financially adverse
       to Hill, all without any complaint from or showing of harm to the lender, the trial
       judge could have readily found that Watkins denied Hill the right to an impartial
       and disinterested prosecutor in violation of his due process rights. The trial Judge
       could have inferred that, but for the relationship Watkins nurtured with Blue, no
       prosecution would have been pursued. Also, and separately, the trial judge here
       could have readily concluded that simply returning the State and the defendant to
       the natural status quo ante would have resulted in no prosecution at all. This was
       not a case in which a crime victim or the police brought forward a charge that was
       thereafter mishandled by an overly aggressive or inept prosecutor. But for the
       misconduct here, there would likely have been no prosecution to pursue.

       116.    In 2019, Mr. Hill filed two actions in Harris County, Texas, against Blue, Malouf,

Lynn, Tillotson, Watkins, Moor, Wilson, Hunt family members, and others in which he made

Texas State common law claims for conspiracy and malicious prosecution. After those claims

were initially removed to Federal Court in Dallas, they were remanded by Judge Lindsay, who

                    defendants’ Motion to Enjoin Vexatious Litigation.
also denied certain defendants'

       117.    On remand, the Defendants in the Harris County cases moved to dismiss the cases

as violating the Texas SLAPP statute. The District Court granted the Defendants'
                                                                     Defendants’ motion and all

claims in the Harris County cases are on appeal before the First Court of Appeals in Houston.

                                           DAMAGES

       118.    The Plaintiffs were investigated, charged, and prosecuted for a crime which they

did not commit merely because Dallas County District Attorney Watkins, and his office, freely

disseminated executive power in return for political favors.

       119.                          Defendants’ intentional wrongful acts and omissions, Plaintiffs
               As a direct result of Defendants'

sustained injuries and damages, which continue to date and will continue into the future, including:

        Plaintiffs’ good name, reputation, honor, and integrity; damage to Plaintiffs'
harm to Plaintiffs'                                                        Plaintiffs’ standing and

associations in their community; imposition of stigma; physical pain and injury; severe mental



                                               -35-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                   Page 36 of 49 PageID 36



anguish and emotional distress; loss of family relationships; loss of property; humiliation,

indignities, and embarrassment; more than tens of millions in legal expenses; and disabilities in

the Hunt Trust and BAM Litigations resulting in adverse rulings, for which Plaintiffs are entitled

to monetary relief.

       120.    Additionally, the emotional pain and suffering caused by the Defendants'
                                                                            Defendants’

misconduct has been substantial.        Through the course of Defendants'
                                                              Defendants’ investigation and

prosecution, Plaintiffs were publicly humiliated and ultimately had to move out of Dallas County

to flee from Defendants'
             Defendants’ unconstitutional misconduct and to enjoy a normal life. Plaintiffs (and

their children) endured mistreatment as a result of Defendants'
                                                    Defendants’ actions, including severe emotional

distress, anxiety, deprivation of friendships and familial relations, and loss of a normal life.

                                     CLAIMS FOR RELIEF

                               FEDERAL CAUSES OF ACTION

                               Count I —
                                       – 42 U.S.C. § 1983
    Engaging in Abuse of Executive Power and Violations of Due Process that Shock the
                 Conscience in Violation of the Fourteenth Amendment

                                      Against All Defendants

       121.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

       122.     The Fourteenth Amendment provides that "[n]o
                                                       “[n]o State shall . . . deprive any person

of life, liberty, or property, without due process of law."
                                                      law.”

       123.     The Supreme Court has recognized that "executive
                                                      “executive abuse of power . . . which

           conscience” amounts to a due process violation. Caperton v. A.T. Massey Coal Co.,
shocks the conscience"

556 U.S. 868 (2009)




                                                 -36-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 37 of 49 PageID 37



       124.    As described above, Defendants—acting individually and in concert—deliberately

engaged in arbitrary and conscience-shocking conduct that contravened fundamental canons of

                               Plaintiffs’ due process rights under the Fourteenth Amendment, and
decency and fairness, violated Plaintiffs'

deprived them of property and liberty.

       125.    Defendants—acting individually and in concert—violated Plaintiffs'
                                                                      Plaintiffs’ due process

rights in connection with not only the criminal lawsuit but in ongoing civil proceedings, including

the BAM Litigation.

       126.     The effort to co-opt the DA to help in a civil case started with Hill Jr. in 2010. At

that time Lisa Blue was Mr. Hill's
                            Hill’s lawyer and told him not to worry, that in addition to the fact

that he was not guilty of anything, she had serious leverage with the DA, cultivated over years of

contributions and political support, that she could bring to bear to prevent such an indictment. But,

once a fee dispute developed, Blue withdrew from representing Mr. Hill and switched sides to use

the same threat as leverage to get her fees. Once the flurry of calls and meetings with Blue began

the indictment came promptly.

       127.                                        Defendants’ actions herein, Plaintiffs sustained,
               As a direct and proximate result of Defendants'

and continue to sustain, the injuries and damages set forth above.

                                          – 42 U.S.C. § 1983
                                 Count II —
                Irrational and Wholly Arbitrary Treatment in Violation of the
                    Equal Protection Clause of the Fourteenth Amendment

                                      Against All Defendants

       128.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

       129.     The Fourteenth Amendment provides that "[n]o
                                                       “[n]o state shall . . . deny to any person

                                                    laws.”
within its jurisdiction the equal protection of the laws."




                                                -37-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                    Page 38 of 49 PageID 38



        130.      As described above, Defendants—acting individually and in concert—deprived

Plaintiffs of their rights to equal protection by intentionally subjecting them to differing and unique

treatment compared to others similarly situated.

        131.      As described above, the evidence establishes that the indictment and continued

prosecution of Plaintiffs was discriminatory, vindictive, malicious, and proceeded without any

rational basis.

        132.                                          Defendants’ actions herein, Plaintiffs sustained,
                  As a direct and proximate result of Defendants'

and continue to sustain, the injuries and damages set forth above.

                                    Count III - 42 U.S.C. § 1983
                        Procurement of a Warrant Without Probable Cause
                      In Violation of the Fourth and Fourteenth Amendments

                                        Against All Defendants

        133.      Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

        134.      The Fourth Amendment, as incorporated into the Fourteenth Amendment, provides

     “no Warrants shall issue, but upon probable cause . . . ."
that "no                                                     .”

        135.      As described above, Defendants—acting individually and in concert—with malice

and knowing that probable cause did not exist to prosecute Plaintiffs for the alleged mortgage fraud

charges, nonetheless intentionally indicted Plaintiffs and procured a warrant for Plaintiffs'
                                                                                  Plaintiffs’ arrest,

                Plaintiffs’ Fourth Amendment Rights.
in violation of Plaintiffs'

        136.                                          Defendants’ actions herein, Plaintiffs sustained,
                  As a direct and proximate result of Defendants'

and continue to sustain, the injuries and damages set forth above.

                               Count IV —– 42 U.S.C. § 1983
          Unreasonable Search in Violation of Fourth and Fourteenth Amendments

                                        Against All Defendants




                                                  -38-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                    Page 39 of 49 PageID 39




       137.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

       138.     The Fourth Amendment, as incorporated into the Fourteenth Amendment, provides

that "[t]he
     “[t]he right of the people to be secure in their persons, houses, papers, and effects, against

                                                                .”
unreasonable searches and seizures, shall not be violated . . . ."

       139.    As described above, Defendants—acting individually and in concert—wrongfully

indicted Plaintiffs and conducted a prolonged criminal investigation into Plaintiffs'
                                                                          Plaintiffs’ personal and

business affairs with retaliatory motive and for the purpose of harming Plaintiffs in unrelated civil

disputes. This misconduct amounts to an unreasonable search under the Fourth Amendment.

       140.     In addition, Defendants—acting individually and in concert—broke into the home

of Mr. and Mrs. Hill at 4433 Bordeaux Avenue without a warrant. This misconduct independently

amounts to an unreasonable search under the Fourth Amendment.

       141.                                        Defendants’ actions herein, Plaintiffs sustained,
               As a direct and proximate result of Defendants'

and continue to sustain, the injuries and damages set forth above.

                                Count V —– 42 U.S.C. § 1983
              Withholding Material Exculpatory and Impeachment Evidence in
                         Violation of the Fourteenth Amendment

                                      Against All Defendants

       142.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

       143.    Brady v. Maryland, 373 U.S. 83 (1963) requires prosecutors to disclose materially

                            government’s possession to the defense, including evidence that goes
exculpatory evidence in the government's

                   defendant’s guilt, evidence that would reduce a defendant’s
towards negating a defendant's                                     defendant's potential sentence,

or evidence going to the credibility of a witness.




                                                -39-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                   Page 40 of 49 PageID 40



       144.    As described above, Defendants—acting individually and in concert—conspired to

hide evidence regarding the relationship between Watkins and Blue, the quid pro quo (campaign

contributions to Watkins in exchange for indictment of Plaintiffs), and other "evidence
                                                                              “evidence of

Watkins's courting the outside influence over the investigatory and charging decisions from parties

                                         Hill.”
known to be financially adverse to [Mr.] Hill."

       145.    Failure to disclose this evidence deprived Mr. Hill the right to an impartial and

disinterested prosecutor in violation of his due process rights.

       146.    Had such evidence been disclosed, Plaintiffs would have had cause for immediate

dismissal of charges and Plaintiffs would not have had to endure years and years of criminal

litigation and resulting tens of millions in legal fees, among other injuries.

       147.                                         Defendants’ actions herein, Plaintiffs sustained,
                As a direct and proximate result of Defendants'

and continue to sustain, the injuries and damages set forth above.

                                     Count VI —– 42 U.S.C. § 1983
                         Interference with Family Relationships in Violation
                              of the First and Fourteenth Amendments

                                       Against All Defendants

       148.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

       149.    Plaintiffs are the parents to three children: Albert Galatyn Hill IV,
                                                                                 W, Nance Haroldson

Hill, and Caroline Margaret Hill. The individual Defendants knew that Plaintiffs had children and

that the family enjoyed a particularly close relationship.

       150.    Hill, Jr., along with the assistance from the other individual Defendants,

deliberately targeted Plaintiffs specifically to deprive Plaintiffs of their minor children. Hill, Jr.

wished to retaliate against Mr. Hill, whom he blamed for exposing his perjury in the Hunt Trust




                                                 -40-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                   Page 41 of 49 PageID 41



Litigation, and sought to obtain legal custody over Plaintiffs'
                                                    Plaintiffs’ children (Hill, Jr.’s
                                                                                Jr.'s grandchildren).

The other individual Defendants knew or had reason to know that retribution against the Plaintiffs

was a driving factor behind their wrongful prosecution of the Plaintiffs.

       151.    Apart from Hill, Jr.’s                                     Plaintiffs’ family, the
                                Jr.'s personnel motivation to disband the Plaintiffs'

other individual Defendants seized on the potential leverage gained in the BAM litigation (and

other civil proceedings). Defendants Blue, Aldous, and Malouf started a campaign to lobby the

Guardian Ad Litem appointed to represent Plaintiffs'
                                         Plaintiffs’ children to bolster support for BAM's
                                                                                     BAM’s

contingent fee award.

       152.    By wrongfully indicting and prosecuting Plaintiffs without probable cause and

                                                                                     Plaintiffs’
suppressing exculpatory and impeaching evidence, Defendants intentionally obstructed Plaintiffs'

right of familial association with their children and strained their familial relationship.

       153.    Defendants’ misconduct deliberately violated Mr. and Mrs. Hill's
               Defendants'                                               Hill’s clearly

established First and Fourteenth Amendment rights to be free from unwarranted government

interference with their familial relationships without due process of law. By deliberately targeting

Plaintiffs, Defendants used the power of the State’s
                                             State's executive branch to drive the family apart. No

                                                        Defendants’ actions were lawful.
reasonable government official would have believed that Defendants'

       154.                                        Defendants’ actions herein, Plaintiffs sustained,
               As a direct and proximate result of Defendants'

and continue to sustain, the injuries and damages set forth above.

                                   Count VII —
                                             – 42 U.S.C. § 1983
                                     Civil Rights Conspiracy

                                 Against All Individual Defendants

       155.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.




                                                 -41-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                    Page 42 of 49 PageID 42



        156.    Defendants agreed amongst themselves (and with other unknown co-conspirators)

to act in concert to deprive Plaintiffs of their clearly established constitutional rights.

        157.    As described more fully above, the Defendants, in furtherance of the conspiracy,

each engaged in and facilitated numerous overt acts, including but not limited to instituting

prosecution of Plaintiffs for the purpose of achieving a favorable outcome in the BAM Litigation

and unlawfully exchanging prosecutorial power for campaign donations.

        158.    This misconduct was undertaken with malice, willfulness, and reckless indifference

       Plaintiffs’ rights.
to the Plaintiffs'

        159.    As a direct and proximate result of Defendants'
                                                    Defendants’ actions herein, Plaintiffs sustained,

and continue to sustain, the injuries and damages set forth above.

        160.    This Count is only brought against the individual Defendants in their individual

capacities and not brought against any governmental entity or any of the Defendants in their

official capacities.

                                    Count VIII - 42 U.S.C. § 1983
                                          Monell Liability

                                 Against Defendant Dallas County

        161.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

        162.    Defendant Dallas County, by and through its final policymaker—elected District

Attorney Watkins, independently and in concert with other DCDA Defendants—had in force and

effect during the investigation and indictment of the Plaintiffs and for years before and after, a

policy, practice, or custom of unconstitutional misconduct including, in particular, pursuing

wrongful investigations, arrests, and prosecutions without probable cause and without due process

in exchange for political favors.




                                                  -42-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 43 of 49 PageID 43



        163.   Defendant Dallas County, by and through its final policymaker—District Attorney

Watkins—had in force and effect during the investigation, indictment, and prosecution of Plaintiffs

and for years beforehand, a policy practice, or custom of failing to adequately supervise, discipline,

and train District Attorneys investigating and prosecuting criminal charges.

        164.   It was widely reported that Watkins used the DCDA's
                                                            DCDA’s office and grand jury

investigations to retaliate against perceived political enemies. He investigated Judge Levario and

even two judges who were rumored to agree with her. This environment of intimidation made it

impossible for anyone to speak up for Mr. Hill.

        165.   Final policymakers for Dallas County had actual or constructive notice of, but

repeatedly failed to make any meaningful investigation into charges that District Attorneys used

the misconduct described above to pursue criminal charges in return for political favors. Final

policymakers for Dallas County also had actual or constructive notice that widespread failures to

supervise or discipline District Attorneys for misconduct committed during the course of criminal

investigations and prosecutions enabling District Attorneys to engage in misconduct without

repercussion. The continued adherence to these unconstitutional municipal customs, practices,

and/or policies amount to deliberate indifference to the constitutional rights of defendants like the

Plaintiffs.

        166.   Defendant Dallas County was at all times relevant to this Complaint responsible for

the policies, practices, and customs of DCDA which employed the DCDA Defendants during the

investigation and prosecution of Plaintiffs.

        167.   The constitutional violations in this case were the direct result of the policy, custom,

and practice within the DCDA in which political arrests and prosecutions were pursued zealously

and without consequence.




                                                -43-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 44 of 49 PageID 44



       168.     The egregious acts of Watkins and the other DCDA Defendants were deliberately

ignored by Dallas County as it was well known that the Dallas County District Attorney's
                                                                              Attorney’s office

was willing to exchange prosecutorial authority in return for campaign contributions and political

clout. As the final policymaker for Dallas County, Watkins knew that his actions and the actions

of his office would be substantially certain to result in constitutional violations including, but not

limited to improperly delegating prosecutorial authority, unreasonable searches as seizures absent

due process, wrongful indictments and arrests, and malicious prosecutions.

       169.     Such unconstitutional municipal customs, practices, and/or policies were the

                    Plaintiffs’ indictments and prosecutions, as well as all the other grievous
moving force behind Plaintiffs'

injuries and damages set forth above.

                                   Count IX - 42 U.S.C. § 1983
                                      Failure to Intervene

                                    Against DCDA Defendants

       170.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

       171.    By their conduct and under color of state law, Defendants Watkins and other DCDA

Defendants, acting within the scope of their employment, had opportunities to intervene to prevent

                                                                     Plaintiffs’ rights in the
other Defendants—including Private Citizen Defendants—from violating Plaintiffs'

manner described above, but with deliberate indifference, declined to do so.

       172.     These Defendants'
                      Defendants’ failures to intervene violated Plaintiffs'
                                                                 Plaintiffs’ clearly established

constitutional rights not to be deprived property without due process of law as guaranteed by the

Fourth and Fourteenth Amendments. No reasonable criminal prosecutor at the times relevant to

this Complaint would have believed that failing to intervene to prevent these constitutional

violations were lawful.




                                                -44-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                 Page 45 of 49 PageID 45



       173.     The misconduct described in this Count was undertaken intentionally with willful

                Plaintiffs’ constitutional rights. The failure to intervene would be related to the
indifference to Plaintiffs'

administrative or managerial activities of the Defendants, and not subject to any claim or

prosecutorial immunity.

       174.     The Defendants'
                    Defendants’ failure to intervene was undertaken, at least in part, pursuant to

       County’s policies and practices in a manner more fully described above.
Dallas County's

       175.                                        Defendants’ actions herein, Plaintiffs sustained,
               As a direct and proximate result of Defendants'

and continue to sustain, the injuries and damages set forth above.

                                STATE CAUSES OF ACTION

                              Count X —
                                      – Breach of Fiduciary Duty

                                                               Malouf
                          Against Defendants Blue, Aldous, and Malouf

       176.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

       177.    Hill Jr. began his efforts to obtain indictments of Mr. & Mrs. Hill on February 22,

2010, during the time that the BAM lawyers were representing Mr. & Mrs. Hill.

       178.    During that time Blue and the other BAM lawyers became aware of Hill Jr.’s
                                                                                    Jr.'s effort

to obtain criminal indictments of Mr. & Mrs. Hill in Dallas County, and as their lawyers discussed

the matter with Mr. & Mrs. Hill and gave them legal counsel. Then Blue represented Mr. & Mrs.

Hill in that matter by discussing the case with Watkins.

       179.    After terminating the representation in October 2010, the BAM lawyers breached

their fiduciary duty to Mr. & Mrs. Hill when they undertook to work together and in concert with

Hill Jr., his lawyers, Lynn, Gibson, Tillotson, and Pickett, and the DCDA Defendants to obtain




                                               -45-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 46 of 49 PageID 46



and schedule issuance of the April 1, 2011 indictments of Mr. & Mrs. Hill just days before the

scheduled trial of their fee dispute in this court.

        180.    On September 8, 2015 Blue filed an amicus curiae brief with the Texas Court of

                                      “Albert Hill III committed the felony crimes of making a
Criminal Appeals in which she stated: "Albert

false statement to obtain property or credit and securing a document by deception."
                                                                        deception.”

        181.    As lawyers who agreed to advise and represent Mr. & Mrs. Hill, Blue and the other

BAM lawyers owed them a fiduciary duty, including the duty of loyalty.

        182.    Mr. & Mrs. Hill placed special confidence in Blue and the other BAM lawyers and

in equity and good conscience Blue and the other BAM lawyers were bound to act in good faith

and with due regard to the interests of Mr. & Mrs. Hill.

        183.    The foregoing actions by Blue and BAM breached fiduciary duties they owed to

Mr. & Mrs. Hill, damaging them and entitling them to disgorgement of attorney fees.

        184.                                        Defendants’ actions herein, Plaintiffs sustained,
                As a direct and proximate result of Defendants'

and continue to sustain, the injuries and damages set forth above.

               Count XI—Intentional or Reckless Infliction of Emotional Distress
                                  under Texas state law

                                       Against All Defendants

        185.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

        186.    Defendants intentionally, and in breach of their duties owed to Mr. and Mrs. Hill,

directly and proximately caused Mr. Hill, an innocent man, to be maliciously indicted,

investigated, prosecuted, and publicly humiliated. Defendants deliberately targeted Mr. Hill for

retaliatory purposes and for their own personal gain, and to cause Mr. and Mrs. Hill (and their

children) harm, punishment, pain, and suffering.




                                                  -46-
   Case 3:20-cv-03250-K Document 1 Filed 10/26/20                  Page 47 of 49 PageID 47



        187.    In particular, the actions of Blue and Watkins when they joined together with Hill

Jr., specifically threatening Mr. & Mrs. Hill with prison and the loss of custody of their children,

and threatening the children with the loss of their parents and their home, is extreme and

outrageous.    The conduct of Hill Jr., Blue, and Watkins is extreme and outrageous, beyond all

possible bounds of decency, and would be regarded by an average member of the community as

atrocious and intolerable such as to arouse resentment against these Defendants.

        188.                                        Defendants’ actions herein, Plaintiffs sustained,
                As a direct and proximate result of Defendants'

and continue to sustain, the injuries and damages set forth above.

                                     EXEMPLARY DAMAGES

        189.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

restated fully herein.

        190.    When viewed objectively from the standpoint of the Defendants, at all times

relevant, the conduct complained-of herein involved intentional, malicious, and extreme conduct

calculated to cause great harm to the Plaintiffs.

        191.    As a direct and proximate result, Plaintiffs are entitled to recover exemplary

damages in an amount within the jurisdictional limits of this Court.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand trial to a jury

on all issues so triable in this action.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs Albert G. Hill, III and Erin N. Hill respectfully pray as follows:

        A. That the Court award compensatory damages to Plaintiffs and against all Defendants,

            jointly and severally, in an amount to be determined at trial;




                                                -47-
  Case 3:20-cv-03250-K Document 1 Filed 10/26/20                Page 48 of 49 PageID 48



      B. That the Court award exemplary damages to Plaintiffs, and against all individual

         Defendants in their individual capacity, in an amount to be determined at trial, that

         will deter such conduct by Defendants in the future;

      C. All damages, penalties, remedies, and attorneys'
                                               attorneys’ fees as allowed by 42 U.S.C. § 1983,

         and as otherwise may be allowed by federal law;

      D. All damages, penalties, remedies, and attorneys'
                                               attorneys’ fees allowed under Texas state law;

      E. Fee disgorgement;

      F. For a trial by jury;

      G. For pre-judgment and post
                              post-judgment
                                   judgment interest at the maximum rate allowed;

      H. For costs of the Court; and

      I. For such other and further relief to which Plaintiffs may be entitled at law or equity.

Dated: October 26, 2020


THE SKEPNEK LAW FIRM, P.A.                           LATHROP GPM

_/s/William    Skepnek_________________
 Is/William J. Skepnek                               /s/Robert E. Thackston_______________
                                                     Is/Robert    Thackston
                                                     Robert E. Thackston
William J. Skepnek; Texas Bar #00790059              2101 Cedar Springs Road, Suite 1400
One Westwood Road                                    Dallas, TX 75201
Lawrence, KS 66044                                   Telephone: 469.983.6023
785-856-3100                                         Telecopier: 469.983.6101
785-856-3099(fax)                                    Email: robert.thackston@lathropgpm.com
bskepnek@skepneklaw.com

Attorney for Plaintiffs                              /s/ Alexander T. Brown
                                                     Alexander T. Brown MO #66637 (pro hac
                                                     vice pending)
                                                     2345 Grand Boulevard, Suite 2200
                                                     Kansas City, Missouri 64108
                                                     Tel: (816) 292-2000
                                                     Fax: (816) 292-2001
                                                     Alexander.Brown@LathropGPM.com

                                                     Attorneys for Plaintiffs




                                              -48-
Case 3:20-cv-03250-K Document 1 Filed 10/26/20   Page 49 of 49 PageID 49




                                 -49-
